Citation Nr: 0423916	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-02 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating higher than 40 percent for residuals 
of a lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to May 1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the veteran's claim for a higher 
rating for residuals of a lumbosacral strain - which, at 
that time, were evaluated at 10 percent.  He filed a timely 
appeal.

In October 1998, the RO increased the veteran's rating from 
10 to 20 percent, and in August 1999 from 20 to 40 percent.  
The RO has since denied a rating higher than 40 percent, and 
he has continued to appeal for a higher rating.  So this 
issue is still before the Board.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

In August 2000, the Board remanded the case to the RO in 
order to provide the veteran a hearing.  In June 2001, he 
testified before a Veterans Law Judge (VLJ) of the Board 
using video-conferencing technology.  In August 2001, the 
Board remanded the case to the RO for additional development, 
including obtaining medical treatment records and scheduling 
a VA neurological examination.  In July 2003, the Board once 
again remanded the case to the RO, this time to comply with 
the Veterans Claims Assistance Act (VCAA) and a recent case 
from the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  After 
completing the additional development requested by the Board, 
the RO continued to deny a rating higher than 40 percent and 
returned the case to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  The residuals of the veteran's lumbosacral strain consist 
mainly of painful motion with forward flexion to 60 degrees, 
extension to 22 degrees, left lateral flexion to 22 degrees, 
right lateral flexion to 30 degrees, right rotation to 45 
degrees, and left rotation to 45 degrees, for a combined 
thoracolumbar spine range of motion of 224 degrees.

2.  The residuals of the lumbosacral strain result in severe 
and recurring attacks of pain with intermittent relief, but 
there is no indication of an incapacitating episode within 
the last 12 months.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 40 percent 
for the residuals of the lumbosacral strain.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5293, 5292, 5295 (2002); 38 C.F.R. 4.71a (2003), 
Diagnostic Code 5293; and 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(Diagnostic Codes 5237, 5243).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Since the VCAA became effective, the RO has sent the veteran 
at least 3 letters in an effort to assist him in developing 
his claim.  In August 2001, the RO sent him a letter 
requesting him to provide the names of all his medical care 
providers who treated him for his lumbosacral strain, and 
authorizations for VA to obtain the records from each 
provider.  The RO also requested he submit any additional 
arguments or evidence relevant to his claim within 60 days, 
but no later than 1 year.  In September 2002, he provided 
medical records from private medical care providers.  In 
March 2003, the RO informed him of a change in the law 
pertaining to the rating criteria for intervertebral disc 
syndrome (IVDS) and asked him to submit any additional 
information or evidence relevant to him claim within 60 days.  
In December 2003, pursuant to the July 2003 Board remand 
(discussed in greater detail below), the RO sent him a letter 
outlining the evidence received, the evidence needed to 
substantiate his claim, and the various responsibilities - 
both his and the VA's - in obtaining this evidence.  In 
February 2004, he submitted additional copies of records from 
private medical providers.

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, because the VCAA was enacted well after the  
RO's initial 1997 decision, compliance with the explicit 
timing requirements of §5103(a) is impossible without the 
nullification of that initial decision.  But in Pelegrini II, 
the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at *28; see also VAOPGCPREC 7-2004 (July 6, 
2004).  The Court further stated that in order to comply with 
the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at *32-*33, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  But since in this 
particular case, the veteran was given a chance on remand to 
submit further evidence prior to the RO's readjudication of 
his claim, the Board finds that satisfactory measures have 
been taken to overcome the problems with the VCAA timing 
requirements as outlined in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the December 2003 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).

In August 2001 and March 2003, the RO requested the veteran 
submit additional evidence within 60 days.  In July 2003, the 
Board remanded the case and requested the RO send him a 
notice indicating he had one year from the March 2003 letter 
to submit additional evidence before the RO readjudicated his 
claim - unless he waived this additional period.  As stated 
previously, this was in accordance with DAV v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding, 
in part, VA could not decide a claim prior to the expiration 
of the 1-year statutory period provided in 38 U.S.C.A. 
5103(a)).  In its December 2003 letter, however, the RO 
failed to notify him that he had 1 year from March 2003 to 
submit additional information or evidence.  Normally, the 
failure of the RO to comply with the Board's explicit remand 
orders would necessitate another remand by the Board to 
correct this violation.  See Stegall v. West, 11 Vet. App. 
268 (1998).  But because of a change in the law as discussed 
below - the Board finds this to be harmless error.

In September 2003, 38 C.F.R. § 3.159(b)(1) (2003) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, that 
regulatory provision, which is similar to the 60-day notice 
alluded to above, was invalid because it was inconsistent 
with the statute.  This similar to the conclusion reached 
earlier by the Court in DAV.

The DAV and PVA decisions created some confusion about 
whether VA could actually decide claims prior to the 
expiration of the one-year statutory period.  See DAV and 
PVA; see also 38 U.S.C.A. § 5103(b)(1)(2002).  This is 
significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  



Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in DAV 
and PVA and, thus, preclude any possible due process 
violations, even if the veteran's appeal was ongoing during 
this change in the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 
2003); Bernard v. Brown, 4 Vet. App. 384 (1993).  And because 
of this change in the law, the Board finds that the RO's 
failure to provide the 1-year notice to the veteran pursuant 
to its July 2003 remand is mere harmless error.

In this case, the RO obtained the veteran's service medical 
records (SMRs), his VA outpatient treatment (VAOPT) records, 
and private medical records were submitted.  The RO also 
obtained VA medical and neurological examinations in June and 
July 2002, respectively.  In response to the December 2003 
VCAA letter, the veteran provided copies of voluminous 
treatment records from private physicians in the 1990's, most 
of which were already on file and had been previously 
considered.  Since then, the veteran has not indicated that 
he has any additional relevant information or evidence to 
submit, or which needs to be obtained.  Furthermore, 
he provided oral testimony at a video-conference hearing 
before the Board.  38 C.F.R. § 20.700(a) (2003).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.

Factual Background

VAOPT records and private medical records indicate the 
veteran has a history of back pain dating back to an injury 
that occurred in 1974 during his military service.  Over the 
years, he has repeatedly complained of lower back pain with 
radiculopathy.  

In June 2001, the veteran testified before a Veterans Law 
Judge at a video-conference hearing.  He described his pain 
as continual with severe cramps occurring at night, 2 to 3 
times per week (See Hearing Transcript, page 3).  He stated 
the pain worsened when he drove (pg. 3).  He stated he had 
severe pain on a daily basis and he could not do much (pg. 
4).  Sometimes the pain would subside, but it would never 
really go away (pg. 4).  He described his pain at the time of 
the hearing as being a 10 on a scale of 1 to 10 (10 being the 
most severe pain) (pg. 4).  He stated he had not been 
gainfully employed since 1995 when he was forced into early 
retirement because of his disability (pg. 6).  

A report of a June 2002 VA examination indicates the veteran 
complained of low back pain with radiculopathy in both legs.  
He complained of continuous pain - worse in the left 
extremity than the right.  He stated the pain radiated into 
the medial foot bilaterally with paresthesias on the medial 
borders of the feet.  His feet were constantly cold and he 
had difficulty lifting.  He stated he stumbled often and his 
left leg collapses.  

Upon physical examination the examiner noted:

Straight leg raising is negative in both the 
sitting and supine positions.  He is able to heal 
and toe raise adequately.  Range of motion shows 
left lateral flexion to be 22 degrees, right 
lateral flexion at 30 degrees, right rotation at 
45 degrees, left rotation 45 degrees, forward 
flexion is 60 degrees, and extension is 22 
degrees.  There is a 3 cm discrepancy in muscle 
mass of the left thigh as compared to the right 
thigh.  There are no fasciculations appreciated 
at the present time.  Sensation appears intact.  
Neurological testing will be left to the 
neurologist.  Review of old files that the 
patient had with him shows an MRI that indicates 
he has spondylolysis at L5 but there is no frank 
disc herniation in the lumbar spine.  Review of 
x-rays taken today of the lumbar spine shows some 
degenerative changes especially at L1, L2, and 
L3.  Some significant looping is noted on the 
anterior vertebral bodies.  There is 
spondylolysis noted on the right side at L5.  
Patrick sign is positive on the left and right.

The examiner's assessment was spondylosis, chronic 
lumbosacral strain with radiculopathy, and bilateral 
sacroiliitis with the right being worse than the left.  
The examiner further noted there was evidence of facet joint 
arthropathy.

During the July 2002 VA neurological examination, the veteran 
stated that he stopped working in 1995 because of increased 
back pain.  He stated he had continuous daily back pain.  
Pain increased when bending over or walking a mile.  He 
stated that he could still lift some, but had difficulty 
using a hammer for driving a nail.  Driving also increased 
his back pain.

The examiner noted that the 1998 MRI showed mild degenerative 
changes, but no disc herniation or spinal stenosis.  He 
further stated, "Evidence of spondylosis was noted over the 
L5 level on the left side.  Cervical spine MRI scan done on 
the same day also showed degenerative disc disease, but no 
spinal stenosis.  Some narrowing was noted over left C3-4 
level encroaching on the neural foramen."

Upon physical examination, the examiner noted:

He has strong flexion of his thighs.  He has fair 
flexion and extension of his legs, but has back 
pain on full extension of his legs with him 
sitting upright.  He has fair dorsiflexion and 
plantar extension of his ankles.  Strength of his 
extremities is 4-5/5.  Sensory exam is intact to 
pin over the extremities.  Deep tendon reflexes 
show +2-3 knee jerks and +1 ankle jerks on both 
sides.  No Babinski's noted.  He can walk well 
normally, but has some moderate low back pain on 
walking on tiptoes and on heels.  He has 
difficulty walking on his tiptoes and on his 
heels.  Straight leg raising causes back pain on 
elevating either leg to 60 degrees.  He can bend 
over to 60 degrees and has back pain on extension 
of his back at 30 degrees.  He has back pain on 
lateral flexion of his back to 40 degrees on both 
sides.  He has mild tenderness on percussion over 
the low lumbar spine region.  There is no 
significant spasm of the low paraspinal muscles on 
palpation.

The examiner's impression was chronic low back strain with 
mild lumbar radiculopathy.  The examiner stated:

Aside from his recurrent low back pain with pain on 
physical exertion and on prolonged walking and 
standing, no other focal objective neurological 
deficit is noted on examination.  He has no 
weakness of the lower extremities on muscle testing 
and has intact pain sensation over both lower 
extremities.  He can walk without assistance.  He 
had MRI scan done in 1998, which failed to show any 
disc herniation or any abnormality that would need 
surgery.

A March 2003 VAOPT record indicates the veteran was being 
treated for pain management for his degenerative disc disease 
(DDD).  During the examination, there were no objective 
clinical indications of pain.

An April 2003 VAOPT record indicates the veteran received 
Botox injections in his left trapezius and scalene muscles to 
relieve pain.

A November 2003 VAOPT record indicates the veteran presented 
with increased neck pain and numbness in the left side of the 
neck and C4 dermatome.  He denied weakness or paresthesias of 
the extremities.  Multilevel DDD was noted based on the 1998 
MRI.

A March 2004 VAOPT record indicates the veteran had a MRI in 
January 2004 - chronic degenerative disc change and 
associated hypertrophic osteoarthrosis was noted, but there 
were no anatomic abnormalities comprising the neural foramina 
nor thecal canal.  He complained of numbness associated with 
the Botox injections he received in April 2003.



Governing Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes (DCs) identify the various disabilities.  
When a question arises as to which of two ratings apply 
under a particular DC, the higher evaluation is assigned if 
the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2003).  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2003).

The veteran's low back disorder was originally evaluated 
under DC 5295, for chronic lumbosacral strain.  38 C.F.R. 
4.71a, DC 5295 (2002).  In August 1999, the RO evaluated him 
under the criteria for Intervertebral Disc Syndrome (IVDS), 
DC 5293, and increased his rating from 20 to 40 percent.  38 
C.F.R. 4.71a, DC 5293 (2002).  Since both criteria have been 
applied to his symptoms, the Board also will consider both 
DCs in relation to his claim.

The criteria for evaluating a lumbosacral strain under 38 
C.F.R. 4.71a, DC 5295 (2002) ("the old criteria"), which 
were in effect when the veteran filed his claim for an 
increased rating, were revised effective September 26, 2003.  
At that time the diagnostic codes were renumbered, including 
the renumbering of DC 5295 to 5237.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), to be codified at 38 C.F.R. 4.71a, DC 5237 
(2004) ("the new criteria").  

The criteria for evaluating IVDS under 38 C.F.R. 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
the veteran filed his January 1996 claim.  The criteria were 
first revised effective September 23, 2002, codified at 
38 C.F.R. § 4.71a, DC 5293 (2003) ("the interim criteria").  
Subsequently they were revised effective September 26, 2003, 
at which time the DC was renumbered to 5243, to be codified 
at 38 C.F.R. § 4.71a, DC 5243 (2004) ("the new criteria").  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  More recently, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas to the extent that it 
indicated retroactive application of a new law or regulation 
might be appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003), 
which addressed the standards governing retroactive 
application of statutes and regulations, found that the 
Karnas rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application."  
Id. at *14-*15.  Thus, the amendments to the regulations 
at issue in the present case cannot be construed to have 
retroactive effect unless their language requires this 
result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI 
Film Prods., 511 U.S. 244 (1994)).  The amendments to 38 
C.F.R. § 4.71a, Diagnostic Codes 5285 to 5295 (now 5235 to 
5243), do not contain such language.  But none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-
2000, 2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 
2000) (where amendment is more favorable, Board should apply 
it to rate disability for periods from and after date of 
regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change).  See, too, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.

Accordingly, for the period prior to September 23, 2002, the 
old criteria for a lumbosacral strain and IVDS may be 
applied.  For the period between September 23, 2002 and 
September 26, 2003, the interim criteria for IVDS may also be 
applied if they are more favorable.  For the period after 
September 26, 2003, the most favorable of the old criteria, 
interim criteria and new criteria will be applied.

Under the old criteria for a lumbosacral strain, 38 C.F.R. 
§4.71a, DC 5295 (2002), a 0 percent rating is warranted with 
only slight subjective symptoms.  A 10 percent rating is 
warranted with characteristic pain on motion.  A 20 percent 
rating is warranted when the veteran experiences muscle spasm 
upon extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
appropriate when there is listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space or some of the above with abnormal mobility on 
forced motion.

Under the new criteria, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(DC 5237), a lumbosacral or cervical strain is evaluated 
according to the general formula established for diseases and 
injuries of the spine.  

The new criteria are as follows:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10



Under the old criteria for IVDS, 38 C.F.R. §4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. 4.71a, DC 5293 (2002).

In VAOPGCPREC 36-97 (Dec. 12, 1997), it was held that DC 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of spinal motion.  Therefore, as 
stated previously, and pursuant to Johnson v. Brown, 9 Vet. 
App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 (2002) must be 
considered when a disability is evaluated under this code.

Limitation of motion of the lumbar segment of the spine, in 
turn, is rated under the criteria of 38 C.F.R. § 4.71a, DC 
5292 (2002).  If the limitation of motion is slight, then a 
10 percent rating is warranted; if moderate, then a 20 
percent rating is warranted and, if severe, a 40 percent 
rating.  

After September 23, 2002, the veteran may also be rated under 
the interim criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The interim criteria provide for two 
possible methods of rating his low back disorder.  First, 
where IVDS affects a nerve, the disability may be rated by 
combining separate ratings for chronic neurologic and 
orthopedic manifestations.  Or, a rating may be assigned on 
the basis of the total duration of incapacitating episodes.  
In this case, since there were no indications of any 
objective neurological deficit upon clinical examination in 
July 2002, he can only be rated on the basis of the total 
duration of incapacitating episodes.  



Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the interim criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary Information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

As mentioned, effective September 26, 2003, the portion of 
the Rating Schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was again 
revised.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), to be 
codified at 38 C.F.R. § 4.71a, DC 5243 (2004).  This new 
regulation includes the same language from the interim 
regulation for rating IVDS based on the number of 
incapacitating episodes.  In addition, it provides that IVDS 
may also be rated under the new general rating formula for 
diseases and injuries of the spine - this is the same general 
rating formula under which a lumbosacral strain is evaluated 
under the new criteria as discussed above.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).  



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

Under the old criteria for lumbosacral strain, the veteran's 
symptoms most closely resemble a 10 percent rating.  The 2002 
VA examination noted painful motion, but did not indicate any 
muscle spasms or listing of the spine.  In order to receive a 
20 percent rating, symptoms must include muscle spasm on 
extreme forward bending.  Likewise, in order to receive a 40 
percent rating there must listing of the whole spine to the 
opposite side.  A rating higher than 40 percent is not 
available under this DC.  The Board has also considered the 
DC for limitation of motion of the lumbar segment of the 
spine, which was in affect prior to the September 26, 2003 
revisions, but a rating higher than 40 percent is not 
available under that DC either.  38 C.F.R. 4.71a, DC 5292 
(2002).

Under the new criteria for lumbosacral strain, the veteran's 
symptoms most closely resemble a 20 percent rating.  The 2002 
VA examination noted forward flexion of 60 degrees, extension 
to 22 degrees, left lateral flexion to 22 degrees, right 
lateral flexion to 30 degrees, right rotation to 45 degrees, 
and left rotation to 45 degrees, for a combined thoracolumbar 
spine range of motion of 224 degrees.  In order to receive a 
rating of 30 percent under this DC, the veteran would have to 
have forward flexion of the cervical spine limited to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  Since forward flexion and the combined range 
of motion for the thoracolumbar spine most closely 
approximated the criteria for a 20 percent rating, and there 
was no indication of ankylosis, he would not be entitled to a 
rating higher than 20 percent under this DC.



Under the old criteria for IVDS, the veteran's symptoms most 
closely resemble the criteria a 40 percent rating.  At his 
hearing and during the 2002 VA examinations, he described 
continuous back pain, which worsened upon lifting, walking 
more than a mile, or driving.  He described severe attacks 
occurring on an almost daily basis with the pain subsiding to 
some degree upon exercise.  Severe, recurring attacks with 
intermittent relief warrant a 40 percent rating.  A 60 
percent rating is only warranted when the symptoms suggest 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings.  The 2002 VA examinations did not reveal any such 
symptoms, so a rating of 60 percent is not warranted.  A 
rating higher than 60 percent is not available under the old 
criteria for IVDS.

The interim and new criteria for IVDS provide for an 
alternative rating formula based on incapacitating episodes 
within the past 12 months.  As mentioned, incapacitating 
episodes are defined as symptoms due to IVDS that require bed 
rest prescribed by a physician and require treatment by a 
physician, or if not direct treatment by a physician - at 
least a phone consultation.  VAOPT records from March 2003 
through March 2004 do not indicate the veteran had any such 
incapacitating episodes.  He was treated on 5 occasions, 
complaining mostly of radiating neck pain.  During the March 
2003 examination, he exhibited no objective signs of back 
pain.  There was no indication that he required bed rest.  In 
order for him to receive a 60 percent rating, he would have 
to have incapacitating episodes lasting a total duration of 
at least 6 weeks during the past 12 months.  The records from 
the VA Medical Center (VAMC) do not indicate his symptoms 
rose to this level.  

Despite the veteran's complaints of pain, the objective 
clinical evidence suggests his functional impairment is not 
equivalent to a 60 percent rating, even when considering his 
associated painful motion, etc.  Bear in mind that, under the 
old DC 5295, "characteristic pain on motion" was a 
consideration (i.e., factor) in even the lesser 10 percent 
rating.  And the 20 percent rating contemplated "muscle 
spasm on extreme forward bending," so it, too, acknowledged 
the veteran experiences discomfort in is low back due to pain 
and painful motion.  Moreover, the old criteria of DC 5293 
and the new criteria of DC 5237 and 5243 also take into 
account the veteran's pain.  Consequently, a disability 
evaluation in excess of 40 percent is not warranted under 
either version of the rating schedule, new or old, and, 
again, this is true even with consideration of the factors 
discussed in DeLuca.

Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of it.  
The disability also has not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
are not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Since, for these reasons, the preponderance of the evidence 
is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2003).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

ORDER

The claim for an increased rating for residuals of the 
lumbosacral strain is denied.


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



